DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 10/7/20.  Claims 1-20, 30-40 and 49 are cancelled; claims 21, 41, 46 and 50 are amended; claims 21-29, 41-48 and 50 are pending.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:

(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.


4.	Claims 21-22, 26-27 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US Pub. No. 2005/0277483) in view of Beck et al. (US Pub. No. 2012/0196692) and further in view of Voges et al. (US Pub. No. 2005/0079932). 
As per claims 21 and 41, Peterson teaches a golf club fitting operation for a user via a fitting club, the fitting operation comprising the steps of: a.) establishing a first center of gravity (CG) location of the fitting club (block 52 “golfer is asked about the specifications for the golfer’s current golf club”; paragraphs [0022]; inherent properties of the golfer’s current golf club … “center of gravity” [0023]); b.) monitoring one or more swings of the fitting club by the user to determine a preferred CG location for the user comprising a second CG location (blocks 56, 58, 60; the “fitting algorithm” utilizes matrix to determine “center of gravity positions” (paragraphs [0024]-[0027] ); c.) adjusting the first CG location, the weight being adjustable in a sole-to-crown direction (“vertical”), and a heel-to-toe direction (“horizontal”) of the fitting club to approximate 
Peterson et al. does not expressly teach wherein the weight is adjustable in the front to back direction as claimed, wherein adjusting of the CG location is accomplished externally using an internally disposed adjustable weight of a fitting club (step c). However Beck, directed to the analogous art of adjustable weighting golf clubs, teaches the following features to be known in the art: an internally disposed weight 420 adjustable in front to back, toe-heel, and crown sole direction via external adjustment (via controller 520, Adjustment tool 500)(Fig.’s 7(c)-7(j); examiner notes the paths 422 occur in front to back, toe-heel, and crown sole direction; paragraphs [0097] –[0107]). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to incorporate the weighting adjustment of Beck et al. into the golf club of Peterson et al., for the expected purpose of enabling desired flight characteristics, including spin rates, in a precise manner with great accuracy (See paragraphs [00105]-[0106] of Beck et al. extolling the benefits of the adjustment mechanism). The proposed modification is considered to have a reasonable expectation of success since Peterson contemplates numerous weighting adjustment variations (paragraph [0033])

As per claim 22, Perterson et al. teaches using aft bodies of different weight, but does not expressly disclose the claimed weight structure. However, secondary reference Beck et al. teaches securing a weight 420 within the customized golf club head in a predefined position corresponding to the second CG location (paragraphs [0097] –[0107]). The motivation to combine is the same as stated above. 
As per claims 26 and 42, Peterson et al. as modified by Beck et al. teaches the use of sensors to determine the location of the weight 420 (Beck et al. - paragraph [0106]). The motivation to combine is the same as stated above. Beck et al. teaches wherein the preferred In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) when the only difference between the prior art and claimed invention is a particular arrangement that would not modify the operation of the device, such differences were held unpatentable.  Here, at time of applicant’s effective filing date, one ordinary skill in the art would recognize that the differences in the sensing arrangements do not modify the operation of the device, as both sensors serve to determine the club cg. To utilize a sensor within the weight, contra a sensor that determines the location of the pusher 506, would have been an obvious rearrangement in the art. Again, both arrangements expectantly provide information to determine the appropriate discretionary weight position corresponding to a desired CG location. 
As per claims 27 and 43, Peterson teaches monitoring one or more golf swings in step a) (paragraph [0021]).


6.	Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US Pub. No. 2005/0277483) in view of Beck et al. (US Pub. No. 2012/0196692) and further in view of Voges et al. (US Pub. No. 2005/0079932) and even further in view of Helmstetter et al. (US Pat. No. 6,364,788). 
As per claims 23-24, Peterson et al. teaches fabricating the resulting customized golf club using aft bodies of different weight, but does not expressly disclose the claimed weight structure. Beck et al. and Harbell et al. are also silent as to the use of the claimed permanent Id. The proposed modification is considered to have a reasonable expectation of success since Peterson et al. uses aft body 61 optimal weighting for the customized club. 
As per claim 25, Peterson teaches the use of predetermined mass determined via at least one of steps c or d (paragraph [0033]) to determine an optimal CG of the club (i.e. a preferred CG). Peterson further teaches fabricating a golf club based on the determined optimal CG (paragraph [0035]). It is unclear if the fabricated customized club head uses the provided weight to achieve the clubs preferred CG or if the aft body weighting is such that it provides the desired club CG using other discretionary weighting methods. However, examiner cites to analogous art reference Helmstetter et al. for its express teaching of adding a weight member to a golf club to provide “predetermined specifications” for the golf club head. Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to combine the fabrication features of Helmstetter et al. with Peterson et al. for the expected purpose of customizing the CG to the optimal or preferred CG. 

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

8.	Claims 21-29, 41-48 and 50 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,987,535 in view of over Peterson et al. (US Pub. No. 2005/0277483) in view of Voges et al. (US Pub. No. 2005/0079932). 
As per claims 21-25, 27-29, 41, 43-46, 48 and 50, claims 1-5 of the ‘535 patent teach the structure of the external adjustment of internally disposed weight, and generally teaches a fitting operation, including fabricating a golf club with a weighting position determined in the fitting operation. The patented claims further teach wherein the fabricating step comprises securing the weight within the interior chamber of the customized wood-type golf club head, permanently securing the weight to an interior wall of the customized wood-type golf club head, wherein the weight is of predetermined mass, the predetermined mass having been previously determined via the fitting operation and wherein the preferred position is determined by selectively adjusting the adjustable weight through the use a ball and socket joint which is included in the adjustment mechanism and attached to the sleeve to function as the pivot. Admittedly, the ‘535 patent does not disclose the specific iterative steps of the fitting operation as presently claimed. However, Peterson et al., directed to the analogous art of fitting operations, teaches the following features to be known in the art: a golf club fitting operation for a user via a fitting club, 
Lastly, Peterson et al. teaches fabricating a customized golf club wherein the second CG location is positioned (paragraph [0035] – “optimal golf club head center of gravity location is then determined based on the golfer’s performance, and the appropriate aft-body 61 is selected. The aft-body is then attached to the face component 60 to provide a custom golf club head 42”). . 


9.	Claims 26, 42 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,987,535 in view of over Peterson et al. (US Pub. No. 2005/0277483) in view of Voges et al. (US Pub. No. 2005/0079932) and further in view of Beck et al. (US Pub. No. 2012/0196692). 
As per claims 26, 42 and 47, the patented claims as modified by the prior art teachings teach adjusting the adjustable weight into the second CG location, but do not expressly teach using a weight sensor within the weight. However, Beck et al., directed to the analogous art reference of adjustable weighting golf clubs, teaches the following: preferred club cg location is determined based on the sensed position of the adjustment member 506, which pushes the weight 420 to produce the desired club CG. Hence, at the time of invention, one having ordinary See paragraphs [00105]-[0106] of Beck et al. extolling the benefits of the adjustment mechanism). Admittedly, the sensor is based on the weighting adjustment tool position and not based on a weight sensor position. However, per MPEP 2144.04, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) when the only difference between the prior art and claimed invention is a particular arrangement that would not modify the operation of the device, such differences were held unpatentable.  Here, at time of applicant’s effective filing date, one ordinary skill in the art would recognize that the differences in the sensing arrangements do not modify the operation of the device, as both sensors serve to determine the club cg. To utilize a sensor within the weight, contra a sensor that determines the location of the pusher 506 would have been obvious in the art. Again, both arrangements expectantly provide information to determine the appropriate weight position corresponding to a desired CG location


Allowable Subject Matter
10.	Claims 28-29 and 44-45 would be allowable upon acceptance of Terminal Disclaimer obviating the Double Patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
11.	Applicant’s arguments with respect to prior art rejections of claims 21-29 and 41-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted applicant’s Remarks make reference to a filed Terminal Disclaimer. However, no Terminal Disclaimer has been submitted according to examiner’s application file wrapper. 

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Tang et al. (US Pat. No. 9,072,951) and Gamble (US Pat. No. 5,890,973). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711